Name: Council Regulation (EEC) No 3514/89 of 20 November 1989 fixing the basic and buying-in prices for certain fruit and vegetables to be applied in Spain from 1 January 1990 until the end of the 1989/90 marketing year
 Type: Regulation
 Subject Matter: Europe;  plant product
 Date Published: nan

 25 . 11 . 89 Official Journal of the European Communities No L 344/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3514/89 of 20 November 1989 fixing the basic and buying-in prices for certain fruit and vegetables to be applied in Spain from 1 January 1990 until the end of the 1989/90 marketing year applied in that Member State from 1 January 1990 until the end of the 1989/90 marketing year should be fixed at the level of the prices fixed at the end of the first phase, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 11 19/89 (2), lays down in particular in Article 16 thereof the general rules governing the fixing of the basic and buying-in prices for fruit and vegetables ; whereas those provisions apply in Spain from the beginning of the second phase of accession, subject to the rules on price alignment pursuant to Articles 147 et seq, of the Act of Accession ; whereas in accordance with Article 148 of the Act of Accession, the prices to be HAS ADOPTED THIS REGULATION : Article 1 The basic and buying-in prices for fruit and vegetables to be applied in Spain from 1 January 1990 until the end of the 1989/90 marketing year, the periods during which they are to apply and the standard qualities to which they refer are hereby fixed as indicated in the Annex. Article 2 This Regulation shall enter into force on 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 1989 . For the Council The President H. NALLET (') OJ No L 118, 20 . 5. 1972, p . 1 . M OJ No L 118, 29 . 4. 1989, p . 12. No L 344/2 Official Journal of the European Communities 25. 11 . 89 ANNEX BASIC AND BUYING-IN PRICES CAULIFLOWERS For the period 1 January to 30 April 1990 (ECU/100 kg net) Basic prices Buying-in prices January 22,49 9,73 February 20,99 9,05 March 22,07 9,46 April 22,34 9,73 These prices refer to trimmed cauliflowers belonging to Class I, put up in packaging. LEMONS For the period 1 January to 31 May 1990 (ECU/100 kg net) Basic prices Buying-in prices January 21,54 12,63 February 20,83 12,27 March 21,62 12,63 April 22,55 13,20 May 23,05 13,49 These prices refer to lemons belonging to Class I, size 53 to 62 mm, put up in packaging. PEARS (other than perry pears) For the period 1 January to 30 April 1990 (ECU/100 kg net) Basic prices Buying-in prices January to April 17,72 9,37 These prices refer :  to pear varieties BeurrÃ © Hardy, Bon ChrÃ ©tien, Williams, Conference, Coscia (Ercolini), Crystallis (Beurre NapolÃ ©on, Blanquilla, Tsakonika) Dr Jules Guyo (Limonara), Class I, size 60 mm or more,  to pear varieties Empereur Alexandre (Kaiser Alexandre Bosc), Class I, size 70 mm or more, put up in packaging. APPLES (other than cider apples) For the period 1 January to 31 May 1990 (ECU/100 kg net) Basic price Buying-in price January to May 20,97 10,66 These prices refer :  to apple varieties Reine des Reinettes and Verde Doncella, Class 1 , size 65 mm or more,  to apple varieties Delicious PilaÃ ­a, Golden Delicious, James Grieve, Red Delicious, Reinette grise du Canada and Starking Delicious, Class 1 , size 70 mm or more, put up in packaging. 25. 11 . 89 Official Journal of the European Communities No L 344/3 MANDARINS For the period 1 January to 28 February 1990 (ECU/100 kg net) Basic prices Buying-in prices January 28,39 17,67 February 27,33 17,35 These prices refer to mandarins in Class 1 , size 54 to 69 mm, put up in packaging. SATSUMAS For the period 1 to 15 January 1990 (ECU/100 kg net) Basic price Buying-in price January (1 to 15) 27,45 12,49 These prices refer to Unshiu (owarl) satsumas in Class 1 , size 54 to 69 mm, put up in packaging. CLEMENTINES For the period 1 January to 15 February 1990 (ECU/100 kg net) Basic prices Buying-in prices January February (1 to 15) 32,77 37,53 18,02 18,77 These prices refer to Clementines (Citrus reticulata Blanco) in Class 1 , size 43 to 60 mm, put up in packa ­ ging- SWEET ORANGES For the period 1 January to 31 May 1990 (ECU/100 kg net) Basic prices Buying-in prices January 30,45 19,63 February 30,96 20,04 March 32,51 20,24 April and May , 33,01 20,45 These prices refer to orange varieties Moro, Navel , Navellina, Salustiana, Sanguinello and Valencia late, Class I , size 67 to 80 mm, put up in packaging. NB : The prices shown - in this Annex do not include the effect of the cost of the packaging in which the product is put up.